Citation Nr: 1142191	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO. 08-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for psychiatric disability, to include PTSD.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO found that the Veteran had not submitted new and material evidence to reopen a claim for service connection for PTSD.

This case was the subject of a June 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court), which vacated the Board's April 2010 decision. The below action is directed in view of the Court's Memorandum Decision. 

The issue of entitlement to service connection for psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since an April 2004 unappealed RO denial of the claim for service connection for a depressive disorder with PTSD, evidence was received which was not existing evidence not previously submitted to agency decisionmakers, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the April 2004 RO rating decision that denied service connection for a depressive disorder with PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2011 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) vacated the Board's April 2010 decision in this matter. The Court reversed the Board and found that new and material evidence had been received to reopen the claim for service connection for psychiatric disability. The new and material evidence includes military information that the Veteran's indicated location in Vietnam of Bien Hoa, and his alleged location in Vietnam of Tan Son Nhut, were both subject to multiple enemy attacks during the Veteran's period of service in Vietnam. 

The Board is bound by the law of the case established by the Court. See Chisem v. Brown, 8 Vet. App. 374, 375 (1995), (citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2nd 649, 657 (Fed. Cir. 1985)). Accordingly, in this decision the Board reopens the claim on appeal, and remands the matter to the RO for further development and adjudication as required by laws and regulations governing adjudication of claims for VA benefits.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R.");and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

The Board reopens the claim for the benefit sought on appeal. Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 384 (1993).

Further development pursuant to VA's duty to assist with respect to the reopened claim will be addressed in the remand portion of this decision.


Claim Reopened

In April 2004 the RO denied the Veteran's claim for service connection for depression with PTSD. The Veteran did not submit a notice of disagreement within one year of notice of the decision. As a result, the decision is final. 38 U.S.C.A. § 7105. However, the claim may be reopened upon receipt of new and material evidence. 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In its June 2011 Memorandum Decision, the Court found that the Board had erred in its April 2010 decision in this matter by evaluating the credibility of newly received evidence before determining whether the newly received evidence was new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Court reversed the Board and found that new and material evidence had been received. Specifically, the Court found that military information contained in a U.S. Air Force report, indicating that the Veteran's indicated location in Vietnam of Bien Hoa, and his alleged location in Vietnam of Tan Son Nhut, were both subject to multiple enemy attacks during the Veteran's period of service in Vietnam, constituted new and material evidence. 

The Board must adhere to the Court's findings, as they constitute the law of the case established by a higher appellate tribunal. See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). Specifically, the Board finds that there is new and material evidence to show that his unit came under attack during his service in Vietnam, whether he served at Bien Hoa as contended by the RO, or at Tan Son Nhut as contended by the Veteran. Accordingly, reopening of the claim for service connection for psychiatric disability, to include for PTSD related to these attacks, is warranted.


ORDER

New and material evidence having been received, the claim for service connection for psychiatric disability, to include PTSD, is reopened.


REMAND

Generally, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a recognizable stressor during service will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA regulations and Federal court precedent decisions established that if the claimed stressor is not combat related, the veteran's lay testimony regarding his inservice stressor is insufficient, standing alone, to establish service connection and must be corroborated by credible evidence. See, e.g., Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 (1994). The Court of Appeals for Veterans Claims has held that there is no requirement that such corroboration must be found in the service records. However, the credible supporting evidence cannot consist solely of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

However, effective July13, 2010, VA has amended its rules for adjudicating disability compensation claims for posttraumatic stress disorder (PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases. This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor. VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service. 

The primary result of the recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during combat, internment as a prisoner-of-war, or as the result of personal assault. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran contends that he served while in Vietnam at Tan Son Nhut, while military information in the claims file appears to show that his unit served in Bien Hoa. As the information in the claims file is not sufficient to resolve this discrepancy, the RO/AMC must seek to obtain the Veteran's complete Official Military Personnel File, so that the Board may obtain more information as to the places, types and circumstances and of the Veteran's service in Vietnam from April 1968 to November 1968. See 38 C.F.R. § 3.304(f), as amended effective July 13, 2010.

A service treatment record dated in July 1967, prior to the Veteran's period of service in Vietnam, indicates that he was referred to psychiatry at his request. The RO/AMC must seek to obtain any separately stored records of in-service psychiatric treatment for the Veteran. See 38 U.S.C.A. § 5103A(a)-(c).

A service treatment record dated in May 1968, during the Veteran's period of service in Vietnam, states that the Veteran was run down and had no energy. The treating clinician wrote that the Veteran was depressed and appeared fit. There is evidence of post-service psychiatric disability and in-service psychiatric symptoms. A VA examination and opinion is required to determine whether the Veteran's diagnosed post-service PTSD or depression is related to his period of active service. 38 U.S.C.A. § 5103A(d). 

If at the VA examination the Veteran is diagnosed as having PTSD, the examiner must include an opinion as to whether the Veteran has current PTSD related to an event or circumstance that the Veteran experienced, witnessed, or was confronted with that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others. See 38 C.F.R. § 3.304(f) (2011).

Additionally, the RO/AMC must seek to obtain any additional relevant records of VA or private treatment that have not been obtained and associated with the claims file. See 38 U.S.C.A. § 5103A(a)-(c).



Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability during the period from November 1968 (the date of discharge from active service) to the present. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Contact all necessary sources to obtain any separately stored records of in-service psychiatric treatment. A July 1967 record of treatment indicates that the Veteran was referred to psychiatry at his request.

3. Contact all necessary sources to obtain the Veteran's complete Official Military Personnel File.

4. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine whether the Veteran has current psychiatric disability that began during service or is related to any incident of service.
 


The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

The following records will be referenced for the examiner's consideration:

(i) A July 1967 record of treatment indicating that the Veteran was referred to psychiatry at his request.

(ii) Multiple service treatment records in 1967 and 1968 for episodes of syncope, dizziness, weakness, and headaches.

(iii) A record of treatment in May 1968, during the Veteran's period of service in Vietnam, indicating that the Veteran felt run down and had no energy. The treating clinician wrote that the Veteran was depressed and appeared to be fit.

(iv) An October 2003 report of a VA mental health examination indicating a diagnosis of depressive disorder, not otherwise specified.

(v) A March 2004 private report of psychological evaluation that includes a diagnosis of chronic PTSD related to service in Vietnam.


(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must provide a diagnosis for each psychiatric disorder found upon examination.

(d) The examiner must indicate whether a diagnosis of PTSD is warranted.

(e) The examiner must indicate whether a diagnosis of depression is warranted.

(f) For EACH psychiatric disorder diagnosed, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 
  
(h) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her findings, based on his or her clinical experience, medical expertise, and established medical principles.

4. Readjudicate the issue on appeal. 

Readjudication must include consideration of 38 C.F.R. § 3.304(f) as amended effective July13, 2010.

If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


